Citation Nr: 1603348	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left arm disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a bilateral knee disability.

5. Entitlement to service connection for a bilateral leg disability.

6. Entitlement to service connection for a tonsil disability.

7. Entitlement to service connection for a thyroid disability.

8. Entitlement to an effective date earlier than July 14, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The January 2011 rating decision, in pertinent part, reconsidered an April 2009 rating decision issued by the Houston, Texas RO and granted service connection for PTSD, effective July 14, 2008.  The March 2011 rating decision, in pertinent part, denied service connection for a left arm injury, a bilateral leg disability, a back disability, a neck disability, a bilateral knee disability, a thyroid condition, and a tonsil condition.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO review.

The issues of service connection for left arm, low back, neck, bilateral knee, bilateral leg, tonsil, and thyroid disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for PTSD was received on July 14, 2008.


CONCLUSION OF LAW

An effective date prior to July 14, 2008, is not warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Board notes the Veteran has reported he received VA psychiatric treatment at the Houston, Texas VA Medical Center (VAMC) in 1971, and the records of such treatment are not associated with the claims file.  In March 2010, the RO requested the Veteran's records of treatment at the Houston VAMC from January 1971 to January 2001.  In a May 2010 response, the Houston VAMC indicated no records existed and that there was no record of the retirement of records to the archives.  In a May 2010 memorandum, the RO made a formal finding that records of treatment from the Houston VAMC from between January 1971 and January 2001 were unavailable for review.  An October 2010 VA examiner noted the Veteran reported he sought assistance there starting in 1971 and that a records review indicated he received medication management for mental health issues at that time (emphasis added).  However, it is not clear whether the examiner was referring to records from 1971 or from 2001, when available records show the Veteran received mental health treatment at the Houston VAMC.  Regardless, the Veteran has not alleged he filed a claim of service connection for PTSD in 1971, and while VA treatment records may contain information bearing on the nature and severity of his PTSD, they would not be expected to contain information regarding when a claim for a specific VA benefit was received.  Accordingly, the Board finds a remand to search for such records that have been found to be unavailable, and if available, might not substantiate the Veteran's claim for an earlier effective date would be superfluous.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has not identified any additional pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the October 2015 Board hearing, the undersigned asked questions of the Veteran to ascertain the nature of his earlier effective date claim.  His testimony reflects knowledge of the elements necessary to substantiate his claim.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran is seeking entitlement to an effective date earlier than July 14, 2008 for the grant of service connection for PTSD.

As a preliminary matter, the Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the appellant's claim was received by VA prior to that date, the former regulations apply and are cited below.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A May 2001 VA primary care initial evaluation note from the Houston VAMC notes the Veteran complained of frequent nightmares about his experiences in Vietnam.  Rule out PTSD (R/O) was diagnosed.  A September 2001 VA mental health evaluation note indicates that there was no disability claim pending and that the Veteran did not have any service organization affiliations when describing the community resources/supports used by him.  The Veteran reported he might have needed such resources, but did not plan to use them.  A February 2002 note indicates he asked his physician about VA benefits and was referred to a service organization.   

The Veteran filed a claim of service connection for PTSD on July 14, 2008.  On the claim form, he indicated he had previously filed a claim for compensation in 2001.

The January 2011 rating decision granted service connection for PTSD, effective July 14, 2008.

In a February 2011 notice of disagreement, the Veteran argued he was entitled to an earlier effective date for the grant of service connection for PTSD because he had complained of psychological symptoms related to his experiences in Vietnam to VA doctors for years.  He attached records of his 2001 treatment at the Houston VAMC and noted they showed he was diagnosed with PTSD then.   

In a September 2012 substantive appeal, the Veteran argued he was entitled to an earlier effective date for the grant of service connection for PTSD because VA staff did not advise him how to file benefits after he was diagnosed with it in 2001.  

At the October 2015 Board hearing, the Veteran asserted he filed a claim of service connection for PTSD in 2001after a VA psychiatrist referred him to a representative.  He submitted a copy of a redacted January 2001 Board decision that denied service connection for sleep apnea secondary to service-connected PTSD to support his assertion.  However, a search of the Board's database using the docket number on that decision shows that it pertains to another Veteran's claim.  

A close review of the record shows the first communication from the Veteran to VA (seeking service connection for PTSD) was received on July 14, 2008.  At the October 2015 Board hearing, the Veteran asserted he filed a claim of service connection for PTSD in 2001.  However, a September 2001 VA treatment note shows he did not have a disability claim pending at that time and reported he did not intend to use community resources such as service organizations.  In February 2002, he asked his treating VA physician about VA benefits and was referred to a service organization, but there is no evidence a claim of service connection for PTSD was filed then or any other time prior to July 14, 2008.  The February 2002 VA treatment note itself cannot be construed as a claim for service connection as it was not filed with the AOJ and did not identify the benefit sought.  It only suggests he inquired about VA benefits and was referred to a representative organization for more information.  Notably, in his September 2012 substantive appeal, he seemingly acknowledged he had not filed a claim of service connection for PTSD prior to July 2008, noting VA treatment providers diagnosed PTSD in 2001, but VA staff did not advise him how to seek VA benefits until he filed the claim in July 2008.  He did not file any other correspondence that can be construed as a formal or informal application for service connection for PTSD prior to July 14, 2008.

Because the Veteran is not shown to have filed a formal or informal application for service connection for PTSD prior to July 14, 2008, VA is precluded from granting an effective date for the award of service connection for PTSD prior to that date.   The Board recognizes the Veteran's assertion that he should have been advised how to file a claim of service connection for PTSD when he was diagnosed with it in 2001, but he Board is bound by the governing laws and regulations of the VA.  Therefore, the claim for an earlier effective date for the grant of service connection for PTSD must be denied because the RO has already assigned the earliest possible effective date provided by law. 


ORDER

Entitlement to an effective date earlier than July 14, 2008, for the grant of service connection for PTSD is denied.  


REMAND

The Board finds additional development is necessary before decisions may be rendered regarding the remaining claims on appeal.  

The Veteran seeks to establish service connection for low back, neck, bilateral knee, and bilateral leg disabilities he attributes to the stress of jumping from helicopters with the full weight of combat gear while serving in Vietnam.  His service personnel records show he served in Vietnam and was awarded the Air Medal, Combat Infantryman Badge, and Silver Star, and his statements regarding sustaining trauma while jumping from helicopters wearing full combat gear during service are accepted.  VA treatment records show the Veteran has been diagnosed with lumbar spine, cervical spine, and knee degenerative joint disease (DJD).  A May 2011 VA treatment note indicates a February 2011 X-ray of the Veteran's cervical spine showed DJD and degenerative disc disease (DDD).  At the October 2015 Board hearing, he reported he had been diagnosed with restless leg syndrome.  He has not been afforded VA examinations with regard to his claims for service connection for low back, neck, bilateral knee, and bilateral leg disabilities.  Based on the foregoing, the Board finds such examinations are necessary.  At the hearing, his representative asserted he was a paratrooper and that he also sustained trauma during "lots" of jumps.  His service personnel records show he served with airborne units, including the 2nd Battalion (Airmobile), 506th Infantry.  

The Veteran contends he is entitled to service connection for a left arm disability due to an injury he sustained during combat in Vietnam.  He underwent a VA musculoskeletal examination in July 2010.  Residuals of a left forearm injury and left wrist strain were diagnosed.  The examiner noted the Veteran reported he injured his left arm and wrist during a firefight in Vietnam and that he had experienced intermittent pain since.  X-rays of the left forearm and wrist performed as part of the VA examination showed no significant abnormalities.  In a July 2010 addendum opinion, the examiner opined the Veteran's left arm condition is not caused by or a result of the cortical defect reported on a June 1969 X-ray, reasoning the cortical defect was a nonspecific finding that could be the result of a developmental abnormality, old trauma, or infection and that the current X-rays were normal.  At the October 2015 Board hearing, the Veteran contended his left arm disability was of a neurological nature, manifested by weakness and numbness in his left arm and hand.  He said VA treatment providers diagnosed neuropathy.  Based on the foregoing, the Board finds a clarifying medical opinion is necessary to determine whether any current left arm disability was caused by his in-service injury.  The Veteran has been granted service connection for peripheral neuropathy of the bilateral upper extremities secondary to his service-connected diabetes mellitus.  Thus, on examination, the examiner should consider whether the Veteran has any left arm disability separate from the neuropathy caused by his service-connected disabilities.  
 
The Veteran seeks to establish service connection for tonsil and thyroid disabilities.  His service treatment records show he complained of a sore throat in December 1969.  On evaluation, his tonsils were red and enlarged.  Viral tonsillitis was diagnosed.  He complained of a sore throat again in February 1970, and persistent tonsillitis was diagnosed.  He was provided a VA examination in February 2011.  The examiner said she could not provide an opinion as to whether the Veteran had a tonsil condition due to his recurrent tonsillitis noted in service because it was a matter that should be addressed by a specialist.  She did not opine as to the etiology of any thyroid disability.  An August 2011 VA treatment note indicates the Veteran had multi-nodular goiter.  In June 2013, he was noted to have a history of known nodular thyroid disease.  At the October 2015 Board hearing, the Veteran asserted his current thyroid condition was related to his in-service throat complaints.  Based on the foregoing, the Board finds a remand is necessary to obtain adequate opinions.

The October 2010 VA PTSD examination report indicates the Veteran receives Social Security Administration (SSA) benefits but did not specify whether the award was based on age or disability.  Medical records considered in connection with an SSA disability determination are constructively of record and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from December 2013 to the present that have not yet been associated with the record, including records from the Central Texas VA Health Care System.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2.  Determine whether the Veteran's SSA benefits are age/retirement or disability-related and, if the latter, obtain from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. Then, arrange for an appropriate examination of the Veteran to determine the nature likely etiology of any current low back, neck, bilateral knee, bilateral leg, and left arm disabilities.  The examiner should review the Veteran's claims file and, based on the record and examination of the Veteran (that includes any diagnostic studies deemed necessary), provide responses to the following:

(a) Identify (by medical diagnosis) all low back disability(ies) found during the course of this appeal (to include DJD).

(b) As to each diagnosed back disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/is related to any trauma sustained therein.  The examiner should take as fact that the Veteran's military service including jumping from helicopters with full combat gear and parachute jumps. 

(c) Identify (by medical diagnosis) all neck disability(ies) found during the course of this appeal (to include DJD and DDD).

(d) As to each diagnosed neck disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/is related to any trauma sustained therein.  The examiner should take as fact that the Veteran's military service including jumping from helicopters with full combat gear and parachute jumps. 

(e) Identify (by medical diagnosis) all knee disability(ies) found during the course of this appeal (to include DJD).

(f) As to each diagnosed knee disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/is related to any trauma sustained therein.  The examiner should take as fact that the Veteran's military service including jumping from helicopters with full combat gear and parachute jumps. 

(g) Identify (by medical diagnosis) all leg disability(ies) found during the course of this appeal (to include restless leg syndrome, if it has been diagnosed, as reported by the Veteran during the October 2015 Board hearing).

(h) As to each diagnosed leg disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/is related to any trauma sustained therein.  The examiner should take as fact that the Veteran's military service including jumping from helicopters with full combat gear and parachute jumps. 

(i) Identify (by medical diagnosis) all left arm disability(ies) of a musculoskeletal and/or neurological nature found during the course of this appeal (including the July 2010 diagnosis of residuals of a left forearm injury and left strain) that are separate and distinct from the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities secondary to his service-connected diabetes mellitus.  

(j) As to each left arm disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/is related to any reported in-service arm complaints (to specifically include the contusion diagnosed in June 1969). 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5. Then, arrange for an examination of the Veteran by an appropriate specialist to determine the nature likely etiology of any tonsil and thyroid disability(ies) found during the course of this appeal.  The examiner should review the Veteran's claims file and, based on the record and examination of the Veteran, provide responses to the following:

(a) The examiner should specifically note/explain in the examination report his or her qualifications to diagnose tonsil conditions; and
.  
(b) Identify (by medical diagnosis) all tonsil disability(ies) found during the course of this appeal; and

(c) As to each diagnosed tonsil disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/ is related to any reported in-service throat complaints (to specifically include the December 1969 and February 1970 diagnoses of tonsillitis). 

(d) Identify (by medical diagnosis) all thyroid disability(ies) found during the course of this appeal (to include the April 2011 diagnosis of multi-nodular goiter and noted history of nodular thyroid disease).

(e) As to each diagnosed thyroid disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/is related to any in-service throat complaints. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

6. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues remaining on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


